DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it recites the method claim.  As stated below, a claim should not use the form or legal phraseology used in patent claims.  It should be in narrative form.  
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: items 105 and 106 (Figs 1, 2, 4, 6 and 7); item 300 (Fig 3); item 500 (Fig 5); item 700 (Fig 7); item 1003 (Fig 10); item 1201 (Fig 12); items 1300, 1301 and 1303 (Fig 13); items 1800, 1804 and 1805 (Fig 18); item 1900 (Fig 19); item 2400 (Fig 24); item 2503 (Fig 25); item 2800 (Fig 28); item 2908 (Fig 29); item 3100 (Fig 31); item 3219 (Fig 32); and item 3409 (Fig 34).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8 and 9 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  s have not been further treated on the merits.
Claims 1, 2 and 14 are objected to because of the following informalities: 
With regards to claim 1, some of the claimed limitations end in a semicolon and some end in a comma.  It is suggested that all limitations end in a semicolon.
Claim 2 recites “a second predefined limit value.”  There is already “a second predefined limit value” claimed in claim 1.  It appears that this is a different value than what is claimed in claim 1.  Therefore, it appears the terminology should be changed.
Claim 14, line 2 should recite “users” instead of “uses.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0314917 to Kiyohara et al (hereafter Kiyohara) in view of US Patent No 10,438,094 to Ko et al (hereafter Ko) in view of US PGPub 2017/0093780 to Lieb et al (hereafter Lieb) in view of US PGPub 2017/0192965 to Loscalzo (hereafter Loscalzo).

Referring to claim 1, Kiyohara teaches a method for clustering at least two groups of photographs, each user having at least two photographs (see [0005] – A first collection of images and a second collection of images associated with a first user and a second user, respectively, are received) comprising: 
for each user (see [0076]; [0096]-[0099] – Media sharing module automatically interprets media content data 306 to group images associated with each individual user into one or more albums for the user.): 
a step of capturing at least two photographs [images] (see [0096] and Fig 4A, item 404 – Receive a first collection of images associated with a first user); 
a step of assigning, to each captured photograph [images], at least one metadata defined by a type (see [0097] – Determining a first content data for each image in the first collection.), 
a step of comparing the metadata [media content data] assigned to each photograph to determine at least one discriminant type [the matching , 
a step of grouping at least two photographs [images] by discriminant type of metadata [the matching metadata, for example time and location]  (see [0079] and [0098] – Based on the determined time and location of each image of the collection, album segmentation module would segment the collection or group of images into one or more albums in which each album contains images having substantially similar time and location.), 
then, for at least one user: 
a step of determining a degree of similarity [matching media content data] of a cluster of photographs from one of the users to a cluster of photographs from another of the users depending on metadata of photographs within said clusters (see [0082]; [0084]; [0085]; and [0101] – The retrieved information in combination with media content data 306 is used by event clustering module to cluster albums into one or more event groups.); 
a step of defining a common cluster [event group] among the users containing the photographs of said clusters and displaying a message indicating that a common cluster has been defined (see [0085] and [0102] – Event clustering module may, for example, cluster the first and second albums into an event group of images captured at the same time and location. The event group in this example would contain images associated with both users. Once the event group is created by clustering module, clustering module 344 may store the event group in event database. Sharing manager may then provide the first and second users with access to the event group. Notification manager is configured to automatically send notifications to one or more users of the event group). 
Kiyohara fails to explicitly teach the further limitations wherein at least two users are each identified by a unique identifier, the unique identifiers of said users being associated in at least one memory, a step of comparing the number of photographs in a group to a first predefined limit value, and if the number of photographs in the group is superior to the first predefined limit value, a step of clustering the photographs of the group is performed, and if the degree of similarity is superior to the second predefined limit value, a step of defining a common cluster  among the users containing the photographs of said clusters.
Ko teaches a step of grouping at least two photographs [image groups] (see column 17, line 48 – column 18, line 12) including the further limitations of  
a step of comparing the number of photographs in a group to a first predefined limit value [a minimum number of images], wherein, if the number of photographs in the group is superior to the first predefined limit value, a step of clustering the photographs of the group is performed (see column 18, lines 13-22 and lines 43-58 – Aggregate feature vectors are constructed specifically for those image groups that include at least a minimum number of images and aggregate feature vectors are not constructed for image groups that do not include at least the minimum number of images. One or more clusters are programmatically determined based on respective aggregate feature vectors associated with the image groups.  Therefore, aggregate feature vectors are only created for groups with a number of images exceeding a minimum and without a feature vector, a cluster is not created.)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to create clusters of the groups of images of Kiyohara using the process of Ko.  One would have been motivated to do so in order to decrease the burden on a user to locate an image by clustering together similar groups of images (Kiyohara: see [0004]).  Kiyohara and Ko are analogous art since they both relate to automatically grouping images and suggesting images to share with other users. 
The combination of Kiyohara and Ko (hereafter Kiyohara/Ko) fail to explicitly teach the further limitations wherein at least two users are each identified by a unique identifier, the unique identifiers of said users being associated in at least one memory and a step of clustering the photographs of the group is performed, and if the degree of similarity is superior to the second predefined limit value, a step of defining a common cluster  among the users containing the photographs of said clusters.  Lieb teaches 
a step of determining a degree of similarity [sharing score] of a cluster of photographs from one of the users to a cluster of photographs from another of the users depending on metadata of photographs within said clusters (see [0040] and [0095]),
a step of comparing the degree of similarity to a second predefined limit value (see [0108] – selecting images having a sharing score meeting a predefined score threshold); 
if the degree of similarity is superior to the second predefined limit value, a step of defining a common cluster among the users containing the photographs of said clusters [sharing content] (see [0108]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use a similarity score threshold to determine when to share the items of Kiyohara/Ko as taught by Lieb.  One would have been motivated to do so in order to provide process that can reduce user time and effort in sharing images to users by automatically suggesting appropriate and relevant images for shared albums of images (Lieb: see [0050]).
	The combination of Kiyohara/Ko and Lieb (hereafter Kiyohara/Ko/Lieb) fails to explicitly disclose the further limitation wherein at least two users are each identified by a unique identifier, the unique identifiers of said users being associated in at least one memory.  Loscalzo teaches grouping images including the further limitation of 
wherein at least two users are each identified by a unique identifier [user ID], the unique identifiers of said users being associated in at least one memory, each user having at least two photographs (see [0031] – The media files from the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the stored user identifiers of Loscalzo to keep track of the user data for Kiyohara/Ko/Lieb.  One would have been motivated to do so because a user identifier is necessary in order to be able to track the disclosed permissions and albums of Kiyohara/Ko/Lieb to enable the ability to share albums.  Kiyohara/Ko/Lieb and Loscalzo are analogous art since they relate to the grouping and sharing of images. 
Referring to claim 2, the combination of Kiyohara/Ko/Lieb and Loscalzo (hereafter Kiyohara/Ko/Lieb/Loscalzo) teaches a method according to claim 1, during the step of assigning, a timestamp metadata corresponding to the moment the photograph was captured is assigned to at least one photograph (Ko: see column 9, lines 8-30), the step of grouping comprising: a step of calculating the interval of time between two photographs depending on the assigned timestamps; a step of comparing the calculated interval of time to a second predefined limit value [time range] (Ko: see column 9, lines 8-30); if the calculated interval is inferior to the second predefined limit value, the photographs are grouped (Ko: see column 9, lines 8-30). 
Referring to claim 3, Kiyohara/Ko/Lieb/Loscalzo teaches a method according to claim 1, wherein during the step of assigning, a geolocation metadata corresponding to the location where the photograph was captured is assigned to each captured 
Referring to claim 4, Kiyohara/Ko/Lieb/Loscalzo teaches the method according to claim 3, further comprising a step of associating a geolocation to a cluster depending on the assigned geolocations of the photograph in the cluster (Ko: see column 15, lines 50-66 – In some examples, where users permit use of metadata associated with the plurality of images, text may be associated with the cluster based on such metadata, e.g., location). 
Referring to claim 5, Kiyohara/Ko/Lieb/Loscalzo teaches the method according to claim 3, comprising a step of defining an origin based on geolocation coordinates (Ko: see column 15, lines 50-66 – In some examples, where users permit use of metadata associated with the plurality of images, text may be associated with the cluster based on such metadata, e.g., location) and a step of adapting the third predefined limit value depending on the distance between the geolocation of a photograph and the origin (Ko: see column 9, lines 8-30). 
Referring to claim 6, Kiyohara/Ko/Lieb/Loscalzo teaches the method according to claim 1, further comprising, for at least one user, a step of extracting at least one feature representative of a photograph [performed by face recognition module, 
Referring to claim 7, Kiyohara/Ko/Lieb/Loscalzo teaches method according to claim 6, comprising a step of dividing a cluster into at least two sub-clusters depending on metadata attributed to photographs in a cluster and corresponding to an extracted feature (Kiyohara: see [0060]-[0073] and [0097]).
Referring to claim 10, Kiyohara/Ko/Lieb/Loscalzo teaches method according to claim 1, further comprising, for at least one user, a step of importing an event characterized by event metadata, a step of associating an event to at least one cluster or sub-cluster depending on metadata of photographs in said cluster or sub-cluster and on the event metadata (Ko: see column 15, lines 39-67). 
Referring to claim 11, Kiyohara/Ko/Lieb/Loscalzo teaches method according to claim 10, wherein an event metadata comprises a geolocation and a timeframe, the method comprising a step of excluding a photograph from a cluster associated with an event if the geolocation and timestamp of said photograph fails to correspond to the geolocation and timeframe of the event metadata (Ko: see column 2, lines 50-54; column 10, lines 37-55; and column 21, lines 1-20). 
Referring to claim 12, Kiyohara/Ko/Lieb/Loscalzo teaches method according to claim 1, comprising, for at least one user, a step of applying a machine learning algorithm configured to modify at least one predefined limit value, the machine learning 
Referring to claim 13, Kiyohara/Ko/Lieb/Loscalzo teaches Method according to claim 1, further comprising, for at least one user, a step of reallotting at least one photograph from one cluster to another (Lieb: see [0044]). 
Referring to claim 14, Kiyohara/Ko/Lieb/Loscalzo teaches method according to claim 1, wherein the step of defining a common cluster comprises a step of sharing said common cluster between the uses after validation by at least one user (Ko: see column 21, lines 1-42 and Fig 6). 
Referring to claim 15, Kiyohara/Ko/Lieb/Loscalzo teaches method according to claim 1, further comprising a step of displaying at least one common cluster in the form of a graph depending on the metadata of the photographs in the common cluster and on the identified users sharing said common cluster (Lieb: see [0194]). 
Referring to claim 16, Kiyohara/Ko/Lieb/Loscalzo teaches method according to claim 1, further comprising, for at least one user, a step of automatically naming at least one folder depending on metadata of the photographs in a cluster and a step of displaying the folders containing the photographs of the corresponding cluster (Kiyohara: see [0020]). 
Referring to claim 17, Kiyohara/Ko/Lieb/Loscalzo teaches method according to claim 1, wherein each unique identifier comprises user metadata, one user having a cluster of photographs, the method further comprising a step of comparing user 
Referring to claim 18, Kiyohara/Ko/Lieb/Loscalzo teaches method according to claim 1, wherein, for at least one user, the step of grouping is iterated when at least one additional photograph has been captured (Kiyohara: see [0022], lines 11-13 – Embodiments also enable the event groups(s) to be updated with new images and automatically share the update event group(s) between users.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No 11,070,501
US PGPub 2008/0133658 – teaches automatically sharing a photo album
US Patent No 9,461,572 – teaches the generation of a group photo collection
US PGPub 2012/0301039 - teaches using time and location together to cluster images 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167